Citation Nr: 1430820	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
	
INTRODUCTION

The Veteran served on active duty from November 2005 to March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


FINDINGS OF FACT

1.  The Veteran's bilateral knee disabilities are manifested by status-post meniscus repair, bilaterally, mild pain, flare-up pain approximately every two months, and limited flexion no worse than 135 degrees, but with no objective evidence of instability, laxity, subluxation, joint effusion, dislocation, or weakness.

2.  The Veteran's hypertension is manifested by diastolic pressure no worse than 100 mm. and systolic pressure no worse than 151 mm., with medication previously used for control.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5259 (2013).

2.  The criteria for an initial rating greater than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5259 (2013).

3.  The criteria for an initial rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran are also in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The RO provided the Veteran appropriate VA examinations in 2008 and 2012.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Bilateral Knees

Prior to his military service, the Veteran underwent arthroscopies of the bilateral knees from 2002 to 2004.  His left knee surgery specifically was a meniscus repair, and his right knee surgery was a partial meniscectomy and lateral release.  During his military service, the Veteran indicates his knees increased in pain, swelling, popping and snapping.  After service, the diagnosis was patellofemoral syndrome of both knees.  

The Veteran's service-connected knees are currently rated as 10 percent disabling under Diagnostic Code 5261 by analogy, for limited extension.  38 C.F.R. § 4.71a, DC 5299-5261.  See 38 C.F.R. § 4.27 (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that patellofemoral syndrome is the service-connected disorder, which has no specific diagnostic code in and of itself and therefore is rated as if the residual condition is limitation of extension under the provisions of Diagnostic Code 5261.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2013). Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

After separation from military service, a VA examiner in May 2008, noted the Veteran's surgical history of the bilateral knees, specifically to the meniscus of both knees.  The Veteran complained of pain, weakness, stiffness, and interim swelling.  Range of motion studies indicated normal extension and flexion limited to 135 degrees, with no change after five repetitions.  The examiner noted a mild increase of pain on repetition but no other observable functional loss.  The Veteran had full strength and no effusion, no swelling, no laxity, no instability, no dislocation, and no subluxation on examination.  X-rays were normal.  The Veteran was not employed at the time of the examination as he had just separated from the military, but he indicated an intention to attend school in the fall.  The examiner did not find the Veteran's knees caused any significant effects on occupational or usual daily activities.

At a VA examination in August 2012, the Veteran did not report any regular treatment for his knees, but reported that his knees had worsened.  He indicated flare-ups of pain every two months, which lasted five to seven days.  At that time, he was working full time in security and did not report any lost days due to knee pain.  However, he indicated that during flare-ups, he would avoid prolonged walking or other laborious tasks at work.  In general, he indicated his job was mostly sedentary.  On examination, the examiner did not notice any pain on movement.  Rather, the examiner noted mild visible pain in the bilateral knees with squatting.  The Veteran had full range of motion from 0 degrees extension to 140 degrees flexion, with no change on repetition and no pain on movement.  The Veteran had full strength, bilaterally, and no functional loss.  All testing was within normal limits.  The examiner found no evidence of instability, subluxation, dislocation, weakness, incoordination, fatigue, loss of endurance, or any other functional loss.  Rather, the examiner merely noted the Veteran's history of bilateral meniscal tears and bilateral flare-up episodes of pain, status post meniscectomy, bilaterally.  X-rays were within normal limits, and the Veteran did not have any other significant manifestation of the bilateral knees.

In short, the Veteran's bilateral knees are manifested by full range of extension and near or full range of flexion on both knees without a decrease in the motion due to pain, weakness, incoordination, or fatigue with repetition.  Accordingly, a noncompensable evaluation is warranted under Diagnostic Codes 5260 or 5261.  Therefore, rating in excess of 10 percent is not warranted based on limitation of motion, either flexion or extension.  

The Board considered alternative diagnostic codes by which a rating in excess of 10 percent may be assigned.  In this case, degenerative joint disease, ankylosis, instability impairment of the tibia fibula, and genu recurvatum are not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5262, 5263 (2013).  Therefore, the Board finds these alternative diagnostic codes inapplicable.  However, the Board has found that by analogy, the Veteran's service-connected knees, are properly rated as 10 percent disabling for removal of the semilunar cartilage, which is symptomatic.  4.71a, Diagnostic Code 5259.  In this case, the Veteran's service-connected knees are symptomatic after a partial meniscectomy and lateral release, and therefore, the Board finds that the 10 percent is the appropriate rating for the Veteran's service-connected bilateral knees disorder.  A 10 percent rating is the maximum rating under Diagnostic Code 5259.  As locking and effusion have not been shown present with the pain, a rating in excess of 10 percent is not warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  

The Veteran's bilateral knees have been manifested by consistent symptoms and objective findings throughout the appellate time frame and, therefore, staged ratings are not for application.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Moreover, the evidence does not show that the Veteran is unemployed or otherwise claims unemployability due to his bilateral knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for initial ratings in excess of 10 percent for each of his service-connected knees, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service-connected hypertension is rated under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension is mainly rated depending on diastolic and/or systolic pressure readings.  The Notes attached to this diagnostic code explain that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  Hypertension due to aortic insufficiency of hyperthyroidism is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Id. at Note (2).  Hypertension is to be rated separately from hypertensive heart disease and other types of heart disease.  Id. at Note (3).

Under Diagnostic Code 7101, a 10 percent rating is assigned where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more, who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is assigned where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  Id.  A 40 percent rating is assigned where diastolic pressure is predominantly 120 or more and a 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  Id.

The Veteran was first afforded a VA examination after service in May 2008.  At that time the Veteran indicated he was taking medicine daily to control his hypertension.  Blood pressure readings were 151/100, 148/98, and 150/98.  No occupational or daily activities were noted as impacted due to the Veteran's hypertension and there were no associated heart related disorders.

At a VA examination in August 2012, the Veteran indicated he had started medication in 2008 when hypertension was first diagnosed with hypertension, but after the medication ran out in three to four months he never went to the doctor to follow-up or otherwise refilled the prescription.  He was on no medication and was receiving no ongoing medical care for his hypertension.  The examiner acknowledged the 2008 blood pressure readings.  On August 8, 2012 the Veteran's three blood pressure readings were 126/78, 128/76, and 124/76.  Also of record were blood pressure readings taken over the course of three days in August 2012 from August 20, 2012 to August 22, 2012.  On August 20, 2012, blood pressure readings were 142/94 and 144/99.  On August 21, 2012, blood pressure readings were 152/98 and 143/98.  On August 22, 2012, blood pressure readings were 143/98 and 144/99.  Chest x-rays at that time were within normal limits and the examiner did not otherwise find any evidence of cardiac abnormalities.  The examiner further opined that the Veteran's hypertension had no impact on his ability to work.

In short, during the appellate time frame, the Veteran's diastolic pressure was never measured higher than 100 and his systolic pressure was never measured higher than 152.  He was on medication for a few months in 2008, but the Veteran has since ceased medication and does not seek any follow-up care for his hypertension.  His hypertension has not caused any occupational or functional impairment and there is no evidence of any cardiac abnormalities.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected hypertension varied to such an extent that a rating greater or less than 10 percent would be warranted.   Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the evidence does not show that the Veteran is unemployed or otherwise claims unemployability due to his service-connected hypertension.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent.  Accordingly, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 56.

Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
The Board finds that the Veteran's disability picture due to his service-connected bilateral knee disorder and hypertension is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  

The Veteran's service-connected bilateral knee disorder is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's bilateral knee disabilities are manifested by status-post meniscus repair, bilaterally, mild pain, flare-up pain approximately every two months, and limited flexion no worse than 135 degrees, but with no objective evidence of instability, laxity, subluxation, joint effusion, dislocation, or weakness.

The Veteran's service-connected hypertension is evaluated as a cardiovascular disorder pursuant to 38 C.F.R. § 4.104, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's hypertension is manifested by diastolic pressure no worse than 100 and systolic pressure no worse than 151, with medication previously used for control.

When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the initial disability ratings assigned.  The criteria for an initial 10 percent disability rating reasonably describe the Veteran's disability level and symptomatology for each of the disorders on appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 



ORDER

An initial rating greater than 10 percent for left knee patellofemoral syndrome is denied.

An initial rating greater than 10 percent for right knee patellofemoral syndrome is denied.

An initial rating greater than 10 percent for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


